UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: August 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Bonds 1.42% (Cost $7,000,000) Diversified Financial Services 0.76% Municipal Mortgage & Equity, LLC, Bond (P) (S) 7.500% 06/30/49 4,000,000 3,480,000 Thrifts & Mortgage Finance 0.66% Charter MAC Equity Issuer Trust, Ser. A-4-1 (S) 5.750 05/15/15 3,000,000 3,054,150 Tax-exempt bonds 97.73% (Cost $420,064,726) Alabama 5.08% Alabama Public School & College Authority 5.000 12/01/24 20,000,000 21,380,800 Birmingham Special Care Facilities Financing Authority, Childrens Hospital 6.125 06/01/34 2,000,000 2,026,860 Arizona 2.89% Arizona Health Facilities Authority, Vanguard Health Systems, Inc. (H) 8.200 06/01/21 2,150,000 2,150 Maricopa County Pollution Control Corp., El Paso Electric Co. Project, Ser. B 7.250 04/01/40 1,000,000 1,077,190 Phoenix Civic Improvement Corp. District, Civic Plaza, Ser. B (D) Zero 07/01/28 1,000,000 862,340 Salt River Project Agricultural Improvement & Power District Electric System, Ser. A 5.000 01/01/33 7,000,000 7,255,360 Ser. A 5.000 01/01/39 4,000,000 4,123,120 California 18.25% Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01/15/25 5,000,000 1,542,200 Capital Appreciation, Ser. A Zero 01/01/19 30,000,000 21,424,200 Prerefunded, Ser. A 6.000 01/01/16 10,000,000 10,186,600 M-S-R Energy Authority, Ser. B 7.000 11/01/34 2,500,000 2,614,350 Madera County Certificate of Participation, Valley Children's Hospital (D) 6.500 03/15/15 13,185,000 14,376,397 Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Ser. A 7.375 09/01/27 1,750,000 1,601,618 San Bernardino County, Certificates of Participation, Medical Center Project 5.500 08/01/22 2,500,000 2,421,325 Medical Center Financing Project (D) 5.500 08/01/17 9,130,000 9,431,016 San Diego Redevelopment Agency, City Heights, Ser. A 5.750 09/01/23 25,000 20,681 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue Zero 01/01/14 5,000,000 4,549,650 Toll Road Revenue Zero 01/01/17 4,900,000 3,893,540 Toll Road Revenue, Zero 01/01/20 2,000,000 1,354,120 Toll Road Revenue, Ser. A 5.650 01/15/17 10,000,000 8,446,500 Page 1 John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value California (continued) Santa Ana Financing Authority, Police Admin & Holding Facility, Ser. A (D) 6.250% 07/01/19 2,000,000 2,225,540 Colorado 2.76% Colorado Springs Utilities Revenue, Ser. C 5.250 11/15/42 2,825,000 2,927,011 E-470 Public Highway Authority, Capital Appreciation, Ser. B Zero 09/01/34 7,000,000 1,139,880 Ser. B1 (D) 5.500 09/01/24 2,000,000 1,892,540 Northwest Parkway Public Highway Authority, Prerefunded Ser. D 7.125 06/15/41 2,885,000 3,215,938 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.250 11/15/28 3,500,000 3,554,565 Connecticut 0.68% Connecticut State Health & Educational Facility Authority, Yale University, Ser. Z3 5.050 07/01/42 3,000,000 3,114,540 District Of Columbia 2.78% District Of Columbia, Tobacco Settlement Financing Corp. 6.500 05/15/33 5,000,000 4,604,100 Metropolitan Washington Airport Authority, Dulles Toll Road, Ser. A 5.250 10/01/44 2,000,000 2,004,400 Dulles Toll Road, Ser. C Zero 10/01/41 1,750,000 1,157,380 Ser. C 5.125 10/01/39 5,000,000 5,035,900 Florida 5.54% Bonnet Creek Resort Community Development District, Special Assessment 7.375 05/01/34 1,500,000 1,257,210 Special Assessment 7.250 05/01/18 1,000,000 894,940 Capital Projects Finance Authority, Student Housing Revenue, Ser. A 7.850 08/15/31 3,500,000 3,839,780 Student Housing Revenue, Ser. G 9.125 10/01/11 900,000 909,396 Capital Trust Agency, Seminole Tribe Convention, Ser. A 8.950 10/01/33 3,000,000 3,725,190 Crossings At Fleming Island Community Development District, Ser. C 7.100 05/01/30 1,000,000 873,330 Hernando County, Criminal Justice, Complex Financing (D) 7.650 07/01/16 500,000 622,870 Miami-Dade County Aviation Revenue, Ser. A 5.500 10/01/36 3,250,000 3,295,045 Orange County School Board, Ser. A (D) Zero 08/01/13 5,000,000 4,513,650 Orlando Urban Community Development District, Ser. A 6.950 05/01/33 2,400,000 2,626,872 Orlando Utilities Commission, Water & Electric Revenue, Ser. D 6.750 10/01/17 2,200,000 2,644,092 Stoneybrook West Community Development District, Ser. A 7.000 05/01/32 310,000 325,001 Georgia 5.07% Atlanta Tax Allocation, Eastside Project, Ser. B 5.600 01/01/30 1,000,000 804,130 Page 2 John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Georgia (continued) Georgia Municipal Electric Authority, Prerefunded, Ser. 2005 (D) 6.500% 01/01/17 60,000 71,786 Prerefunded, Ser. Z (D) 5.500 01/01/20 150,000 164,916 Ser. Y (D) 6.500 01/01/17 145,000 171,406 Ser. BB 5.700 01/01/19 1,000,000 1,111,460 Ser. C (D) 5.700 01/01/19 5,000,000 5,583,700 Ser. EE (D) 7.250 01/01/24 2,000,000 2,496,280 Unrefunded, Ser. 2005 (D) 6.500 01/01/17 4,635,000 5,400,053 Unrefunded, Ser. Z (D) 5.500 01/01/20 5,690,000 6,463,043 Monroe County Development Authority, Oglethorpe Power Corp., Ser. A 6.800 01/01/12 1,000,000 1,098,930 Illinois 5.92% Chicago Board of Education, Capital Appreciation, Ser. A (D) Zero 12/01/18 5,440,000 3,526,643 General Obligation, Ser. A (D) 5.500 12/01/30 3,650,000 4,034,272 Chicago Tax Increment Revenue, Pilsen Redevelopment, Ser. B 6.750 06/01/22 3,000,000 2,760,390 Illinois Development Finance Authority, Pollution Control Revenue, Edison Project (D) 5.850 01/15/14 3,000,000 3,169,410 Illinois Finance Authority, Rush-Copley Medical Center, Inc., Ser. A 7.250 11/01/38 1,500,000 1,597,905 Kane County Community Unit School District No: 304, Ser. A (D) Zero 01/01/17 4,705,000 3,513,976 Lake County Community Consolidated School District No: 24, General Obligation (D) Zero 01/01/22 2,440,000 1,251,110 Round Lake Lakewood Grove Special Service Area No: 1, Prerefunded 6.700 03/01/33 1,000,000 1,166,290 Will County Community Unit School District No: 365, General Obligation (D) Zero 11/01/21 5,780,000 3,188,306 General Obligation, Ser. B (D) Zero 11/01/14 3,510,000 3,044,925 Indiana 0.67% Indiana Finance Authority, Duke Energy, Ser. B 6.000 08/01/39 3,000,000 3,074,130 Kentucky 2.14% Kentucky Economic Development Finance Authority, Louisville Arena Project, Ser. A-1 (D) 6.000 12/01/33 1,000,000 1,055,570 Prerefunded, Norton Healthcare, Ser. C (D) 6.100 10/01/21 1,770,000 2,072,528 Unrefunded, Norton Healthcare, Ser. C (D) 6.100 10/01/21 3,230,000 3,264,884 Kentucky State Property & Buildings Commission, Project No: 93 (D) 5.250 02/01/29 3,250,000 3,458,390 Louisiana 0.49% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Project 6.750 11/01/32 2,500,000 2,238,375 Massachusetts 4.33% Commonwealth of Massachusetts, Geneal Obligation, Ser. C (D) 5.500 12/01/24 8,000,000 9,531,840 Massachusetts Bay Transportation Authority, Ser. A-2 Zero 07/01/26 13,595,000 5,842,995 Page 3 John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Massachusetts (continued) Massachusetts Health & Educational Facilities Authority, Civic Investments, Ser. B 9.200% 12/15/31 3,500,000 4,397,190 Unrefunded, Partners Healthcare, Ser. C 5.750 07/01/32 85,000 87,340 Massachusetts Water Pollution Abatement, Unrefunded, Ser. A 6.375 02/01/15 75,000 75,346 Michigan 0.80% Detroit Water Supply System Revenue, Ser. B (D) 7.000 07/01/36 1,000,000 1,122,360 Michigan Strategic Fund Ltd, Dow Chemical Project 6.250 06/01/14 2,500,000 2,565,850 Missouri 0.23% Fenton Tax Increment Revenue, Gravois Bluffs Improvements 7.000 10/01/21 955,000 1,075,808 Nebraska 1.36% Central Plains Energy Project Revenue, Project No: 1, Ser. A 5.250 12/01/20 4,970,000 4,832,679 Omaha Public Power District, Ser. B 6.200 02/01/17 1,200,000 1,431,108 New Hampshire 0.71% New Hampshire Business Finance Authority, Public Service Co., Ser. C (D) 5.450 05/01/21 2,000,000 1,995,900 New Hampshire Health & Education Facilities Authority, Exeter Project 6.000 10/01/24 1,250,000 1,271,138 New Jersey 3.98% New Jersey Economic Development Authority, Newark Marriott Hotel 7.000 10/01/14 1,000,000 974,670 New Jersey Health Care Facilities Financing Authority, Care Institute, Inc., Cherry Hill Project 8.000 07/01/27 1,120,000 868,806 New Jersey State Turnpike Authority, Ser. E 5.250 01/01/40 2,500,000 2,579,875 Tobacco Settlement Financing Corp., Prerefunded 6.750 06/01/39 5,000,000 5,941,500 Prerefunded 6.250 06/01/43 4,000,000 4,680,640 Ser. 1A 4.500 06/01/23 3,575,000 3,284,853 New Mexico 0.43% Farmington Pollution Control Revenue, Tucson Electric Power Co., Ser. A 6.950 10/01/20 2,000,000 2,000,400 New York 11.00% New York City Industrial Development Agency, Terminal One Group Project 5.500 01/01/24 1,500,000 1,446,585 World Trade Center Project, Ser. A 6.250 03/01/15 2,000,000 1,785,040 New York City Municipal Water Finance Authority, Ser. 2009-EE 5.250 06/15/40 3,000,000 3,143,640 Unrefunded, Ser. B 6.000 06/15/33 375,000 393,413 New York City Transitional Finance Authority, Ser. A Zero 11/01/29 5,000,000 4,798,500 Ser. S-3 5.375 01/15/34 2,000,000 2,066,040 Page 4 John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value New York (continued) Ser. S-3 5.250% 01/15/39 3,000,000 3,068,910 Ser. S-4 5.500 01/15/39 2,995,000 3,133,159 New York Liberty Development Corp., Goldman Sachs Group, Inc. 5.250 10/01/35 3,500,000 3,407,740 New York State Dormitory Authority, Personal Income Tax, Ser. A 5.000 02/15/39 2,500,000 2,550,925 Prerefunded, Ser. B 7.500 05/15/11 90,000 94,133 State University Facilities, Ser. A 5.500 05/15/19 1,000,000 1,116,230 Unrefunded, Ser. B 7.500 05/15/11 145,000 159,648 New York State Housing Finance Agency, Ser. A 8.000 05/01/11 915,000 974,576 Port Authority of New York & New Jersey, 144th Construction Project 5.000 10/01/29 3,500,000 3,665,515 KICA Partners 6.750 10/01/19 8,700,000 7,013,244 Triborough Bridge & Tunnel Authority, General Purpose 5.000 11/15/33 9,025,000 9,241,871 Westchester Tobacco Asset Securitization Corp., Capital Appreciation 6.950 07/15/39 2,000,000 2,602,860 Ohio 1.27% Buckeye Ohio Tobacco Settlement Financing Authority, Ser A-2 5.125 06/01/24 5,380,000 4,825,699 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Ser. C (P) 7.250 11/01/32 1,000,000 1,043,050 Oklahoma 0.38% Tulsa Municipal Airport Trust, AMR Corp., Ser. A (P) 7.750 06/01/35 2,000,000 1,771,860 Oregon 1.38% Clackamas County School District No. 12, General Obligation, Ser. B (D) Zero 06/15/28 5,630,000 5,345,629 Western Generation Agency, Wauna Cogeneration Project, Ser. B 5.000 01/01/14 1,100,000 1,025,475 Pennsylvania 3.79% Allegheny County Hospital Development Authority, West Penn Health Systems, Ser. A 5.000 11/15/28 3,500,000 2,317,945 Allegheny County Industrial Development Authority, US Steel Corp. 5.500 11/01/16 2,500,000 2,355,600 Allegheny County Redevelopment Authority, Pittsburgh Mills Project 5.600 07/01/23 1,000,000 775,380 Carbon County Industrial Development Authority, Panther Creek Partners Project 6.700 05/01/12 4,960,000 4,927,264 Philadelphia Authority for Industrial Development, Commerical Development 7.750 12/01/17 3,250,000 2,826,818 Philadelphia School District, General Obligation, Ser. E (D) 6.000 09/01/38 4,000,000 4,266,160 Puerto Rico 5.15% Commonwealth of Puerto Rico, Inverse Floater (D) (P) 9.532 07/01/11 9,600,000 10,566,720 Puerto Rico Aqueduct & Sewer Authority, Inverse Floater (D) (P) 10.021 07/01/11 6,500,000 7,737,730 Page 5 John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Puerto Rico (continued) Puerto Rico Aqueduct & Sewer Authority (D) 6.000% 07/01/11 200,000 219,042 Puerto Rico Public Buildings Authority, Ser. P 6.750 07/01/36 3,000,000 3,113,070 Puerto Rico Sales Tax Financing Corp., Capital Appreciation, Ser. A Zero 08/01/32 3,000,000 2,097,000 Rhode Island 0.19% Town of Tiverton, Tax Increment Revenue, Mount Hope Bay Village, Ser. A 6.875 05/01/22 960,000 874,128 South Carolina 2.09% Richland County, International Paper Co. 6.100 04/01/23 3,325,000 3,165,433 South Carolina State Public Service Authority, Santee Cooper, Ser. A 5.500 01/01/38 6,000,000 6,438,600 South Dakota 1.06% Educational Enhancement Funding Corp., Tobacco Settlement Pierre, Ser. B 6.500 06/01/32 5,000,000 4,900,550 Texas 4.20% Bexar County Health Facilities Development Corp., Army Retirement Residence Project 6.300 07/01/32 1,000,000 1,138,920 Brazos River Authority, TXU Energy Co., Ser. A 7.700 04/01/33 1,500,000 736,515 Brazos River Authority, Pollution Control Revenue, TXU Energy Co., Ser. A 8.250 10/01/30 2,000,000 1,042,120 Dallas-Fort Worth International Airport Revenue, Ser. A-1 (D) 6.100 11/01/24 1,600,000 1,602,256 Houston Independent School District Public Financing Corp., Cesar Chavez Project, Ser. A (D) Zero 09/15/16 900,000 711,738 Lower Colorado River Authority 5.625 05/15/39 4,000,000 4,110,440 Mission Economic Development Corp., Allied Waste, Inc., Ser. A 5.200 04/01/18 1,000,000 953,330 North Texas Tollway Authority, Ser. A 6.000 01/01/25 3,000,000 3,158,310 Ser. K-2 6.000 01/01/38 4,000,000 4,129,400 Texas Economic Development Bank, General Obligation 5.750 08/01/31 1,700,000 1,761,625 Utah 0.61% Mountain Regional Water Service District No: 2002-1, Special Assessment 7.000 12/01/18 660,000 608,421 Salt Lake City, IHC Hospital Inc., Ser. A 8.125 05/15/15 760,000 895,044 Utah Transit Authority, Ser. A (D) 5.000 06/15/35 1,265,000 1,311,653 Washington 0.66% State of Washington, General Obligation, Ser. A 6.750 02/01/15 1,000,000 1,156,810 Page 6 John Hancock Tax-Free Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Washington (continued) Washington Public Power Supply Systems, Nuclear Project No. 1, Ser. B 7.125% 07/01/16 1,500,000 1,887,030 West Virginia 0.70% West Virginia State Hospial Finance Authority, Prerefunded, Charleston Medical Center 6.750 09/01/22 2,400,000 2,570,376 Unrefunded, Charleston Medical Center 6.750 09/01/22 600,000 642,594 Wisconsin 0.47% State of Wisconsin, General Obligation (D) 5.750 05/01/33 2,000,000 2,179,340 Wyoming 0.67% Campbell County, Solid Waste Facility, Basin Electric Power Co., Ser. A 5.750 07/15/39 3,000,000 3,095,550 Short-term investments 0.73% (Cost $3,361,000) Repurchase agreements 0.73% Repurchase Agreement with State Street Corp. dated 8-31-09 at 0.07% to be repurchased at $3,361,007 on 9-1-09, collateralized by $3,405,000 Federal Home Loan Bank, 0.930% due 3-30-10 (valued at $3,430,538 including interest) 3,361,000 3,361,000 Total investments (Cost $430,425,726) 99.88% Other assets and liabilities, net 0.12% Total net assets 100.00% (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 3.65% Assured Guarantee Corp. 1.23% Financial Guaranty Insurance Company 2.65% Financial Security Assurance, Inc. 2.76% Municipal Bond Insurance Association 0.29% National Public Finance Guarantee Insurance Corp. 17.06% (H) Non-income-producing issuer filed for protection or is in default of interest payments. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At August 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $430,061,271. Net unrealized appreciation aggregated $30,112,826, of which $41,162,349 related to appreciated investment securities and $11,049,523 related to depreciated investment securities. Page 7 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Certain short-term debt instruments are valued at amortized cost . Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Municipal valuations change in response to many factors including tax receipts and budget disbursements of the municipalities, general economic conditions, interest rates, investor perceptions and market liquidity. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value . The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange traded prices in active markets for identical securities . This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures . Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For the period ended August 31, 2009, all investments for the Fund are Level 2 under the hierarchy discussed above. 8 Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into, until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Note 3 Risks and Uncertainties There are a number of risk factors that may play a role in shaping the Funds overall risk profile. For further detail about these risks, see the Funds Prospectus and Statement of Additional Information. 9 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Bonds 0.48% (Cost $1,000,000) Thrifts & Mortgage Finance 0.48% Charter MAC Equity Centerline Equity Issuer Trust, (S) 6.000% 05/15/19 1,000,000 1,026,960 Tax-exempt bonds 98.67% (Cost $201,833,547) Alabama 1.76% Birmingham Special Care Facilities Financing Authority, Childrens Hospital 6.125 06/01/34 2,000,000 2,026,860 Courtland Industrial Development Board, International Paper Co., Ser. A 5.200 06/01/25 2,000,000 1,708,880 Arizona 3.16% Maricopa County Industrial Development Authority, Catholic Healthcare Care West, Ser. A 6.000 07/01/39 3,000,000 3,006,330 Maricopa County Pollution Control Corp., Arizona Public Service Co., Ser. A 6.000 05/01/29 1,500,000 1,530,794 El Paso Electric Co. Project, Ser. B 7.250 04/01/40 2,000,000 2,154,380 California 10.81% California Pollution Control Financing Authority, Browning-Ferris Industries, Inc. 6.750 09/01/19 1,000,000 1,003,110 California State Public Works Board, California State University, Ser. D 6.250 04/01/34 1,000,000 1,035,790 California Statewide Communities Development Authority, Thomas Jefferson School, Ser. A 7.250 10/01/38 1,000,000 901,810 Foothill Eastern Transportation Corridor Agency, Capital Appreciation Zero 01/15/36 4,000,000 531,720 Capital Appreciation, Ser. A Zero 01/01/18 7,950,000 5,997,878 Golden State Tobacco Securitization Corp., Ser. A-1 4.500 06/01/27 5,935,000 5,380,018 M-S-R Energy Authority, Ser. A 6.500 11/01/39 1,500,000 1,507,575 Ser. B 7.000 11/01/34 1,500,000 1,568,610 Millbrae Residential Facility Revenue, Magnolia of Millbrae Project, Ser. A 7.375 09/01/27 1,000,000 915,210 San Bernardino County, Medical Center Financing Project (D) 5.500 08/01/17 2,500,000 2,582,425 Southern California Public Power Authority, Natural Gas Project No: 1, Ser. A 5.250 11/01/26 1,500,000 1,450,485 Colorado 3.08% Colorado Health Facilities Authority, Christian Living Community Project, Ser. A 9.000 01/01/34 750,000 777,638 Christian Living Community Project, Ser. A 5.750 01/01/26 1,000,000 840,790 E-470 Public Highway Authority, Ser B Zero 09/01/35 15,700,000 2,369,444 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.250 11/15/28 2,500,000 2,538,975 Page 1 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value District Of Columbia 1.17% Metropolitan Washington Airport Authority, Dulles Toll Road, Ser. B Zero 10/01/39 4,600,000 486,358 Dulles Toll Road, Ser. C (D) Zero 10/01/41 3,000,000 1,984,080 Florida 11.49% Bonnet Creek Resort Community Development District, Special Assessment 7.375 05/01/34 1,055,000 884,238 Special Assessment 7.250 05/01/18 1,445,000 1,293,188 Capital Projects Finance Authority, Student Housing Revenue, Ser. A 7.850 08/15/31 2,000,000 2,194,160 Student Housing Revenue, Ser. G 9.125 10/01/11 985,000 995,283 Capital Region Community Development District, Ser. A 7.000 05/01/39 1,250,000 932,200 Capital Trust Agency, Seminole Tribe Convention, Ser. A (S) 8.950 10/01/33 1,000,000 1,241,730 Crossings At Fleming Island Community Development District, Ser. C 7.100 05/01/30 1,000,000 873,330 Heritage Harbour North Community Development District, Special Assessment 6.375 05/01/38 1,250,000 859,313 Live Oak Community Development District No: 1, Ser. A 6.300 05/01/34 1,000,000 996,170 Miami Beach Health Facilities Authority, Mt. Sinai Medical Center, Ser. A 6.125 11/15/11 565,000 552,966 Miami-Dade County Aviation Revenue, Miami International Airport, Ser. A 5.500 10/01/36 2,000,000 2,027,720 Ser. A (D) 5.000 10/01/38 2,000,000 1,706,860 Orlando Urban Community Development District, Special Assessment 6.250 05/01/34 1,000,000 712,580 Special Assessment 6.000 05/01/20 640,000 514,502 Pensacola Airport Revenue 6.000 10/01/28 2,000,000 2,049,080 Poinciana Community Development District, Ser. A 7.125 05/01/31 1,200,000 1,137,288 Seminole Indian Tribe of Florida, Ser. A (S) 5.250 10/01/27 1,000,000 857,290 South Kendall Community Development District, Ser. A 5.900 05/01/35 945,000 803,978 Tolomato Community Development District, Special Assessment 6.650 05/01/40 1,000,000 702,610 Special Assessment 6.450 05/01/23 1,000,000 766,560 Village Community Development District, No: 5, Ser. A 6.500 05/01/33 1,470,000 1,492,226 No: 8, Special Assessment 6.375 05/01/38 900,000 731,250 Georgia 7.90% Atlanta Tax Allocation, Eastside Project, Ser. B 5.600 01/01/30 1,500,000 1,206,195 Atlanta Water & Waste Water Revenue (D) 5.000 11/01/19 10,000,000 10,460,200 Atlanta Water & Waste Water Revenue, Ser. A 6.000 11/01/28 1,000,000 1,030,600 Gainesville & Hall County Development Authority, Acts Retirement, Ser. A-2 6.625 11/15/39 1,100,000 1,125,652 Page 2 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Georgia (continued) Marietta Development Authority, Life University, Inc. Project 7.000% 06/15/30 1,500,000 1,308,120 Municipal Electric Authority of Georgia, Ser. D 5.500 01/01/26 1,500,000 1,599,240 Guam 0.95% Guam Government, General Obligation, Ser. A 7.000 11/15/39 2,000,000 2,005,480 Illinois 2.31% Chicago Tax Increment Revenue, Pilsen Redevelopment, Ser. B 6.750 06/01/22 2,000,000 1,840,260 Illinois Development Finance Authority, Pollution Control Revenue, Ser. C1 5.950 08/15/26 1,000,000 918,950 Illinois Finance Authority, Rush-Copley Medical Center, Inc., Ser. A 7.250 11/01/38 2,000,000 2,130,540 Indiana 0.74% Indiana Finance Authority, Duke Energy, Ser. B 6.000 08/01/39 1,000,000 1,024,710 St. Joseph County, Holy Cross Village Notre Dame Project, Ser. A 6.000 05/15/26 230,000 187,793 Ser. A 6.000 05/15/38 475,000 346,071 Iowa 0.56% Altoona Urban Renewal Tax Increment Revenue 6.000 06/01/34 1,000,000 971,050 Iowa Finance Authority, Care Initiatives Project 9.250 07/01/25 180,000 209,030 Kentucky 0.49% Owen County Kentucky Waterworks System Revenue, American Water Company Project, Ser. A 6.250 06/01/39 1,000,000 1,027,800 Louisiana 1.91% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Project 6.750 11/01/32 2,000,000 1,790,700 St. John Baptist Parish Revenue, Marathon Oil Corp., Ser. A 5.125 06/01/37 2,500,000 2,262,000 Maryland 2.01% Baltimore County, East Baltimore Resh Project, Ser. A 7.000 09/01/38 1,000,000 800,170 Maryland Economic Development Corp., Potomac Electric Power Co. 6.200 09/01/22 2,000,000 2,198,800 Prince Georges County, National Harbor Project 5.200 07/01/34 1,000,000 717,250 Victoria Falls Project 5.250 07/01/35 1,000,000 536,990 Massachusetts 3.73% Massachusetts Development Finance Agency, Dominion Energy Brayton Point 5.000 02/01/36 1,000,000 843,830 Ogden Haverhill Project, Ser. B 5.500 12/01/19 1,700,000 1,455,234 Massachusetts Health & Educational Facilities Authority, Caregroup, Ser. E-1 5.125 07/01/33 1,000,000 896,710 Page 3 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Massachusetts (continued) Civic Investments, Ser. B 9.200% 12/15/31 2,500,000 3,140,850 Massachusetts State College Building Authority, Ser. A 5.500 05/01/49 1,500,000 1,558,335 Michigan 0.99% Michigan Strategic Fund Ltd., Detroit Education 5.625 07/01/20 1,000,000 1,056,000 Dow Chemical, Ser. A-1 6.750 12/01/28 1,000,000 1,033,330 Minnesota 0.41% North Oak Senior Housing Revenue, Presbyterian Homes North Oaks 6.000 10/01/27 1,000,000 875,070 Mississippi 0.44% Mississippi Business Finance Corp., System Energy Resources, Inc. 5.875 04/01/22 1,000,000 930,610 Missouri 0.88% Missouri Joint Municipal Electric Utility Commission, Iatan 2 Project, Ser. A 6.000 01/01/39 1,000,000 1,045,690 St. Louis Airport Revenue 6.625 07/01/34 800,000 822,296 Nevada 1.57% Clark County Nevada Industrial Development Revenue, Nevada Power Co., Ser. A 5.600 10/01/30 3,000,000 2,585,280 Sparks Tourism Improvement District No: 1, Ser. A (S) 6.750 06/15/28 1,000,000 746,640 New Hampshire 1.16% New Hampshire Business Finance Authority, Public Service Co., Ser. B (D) 4.750 05/01/21 1,500,000 1,366,515 United Illuminating Co., Ser. A 6.875 12/01/29 1,000,000 1,081,970 New Jersey 4.46% New Jersey Economic Development Authority, Continental Airlines, Inc. 6.625 09/15/12 2,460,000 2,349,915 Continental Airlines, Inc. 6.250 09/15/29 1,000,000 799,730 New Jersey Health Care Facilities Financing Authority, Care Institute, Inc., Cherry Hill Project 8.000 07/01/27 1,250,000 969,650 St. Peters University Hospital, Ser. A 6.875 07/01/30 1,000,000 1,000,310 New Jersey State Educational Facilities Authority, University of Medicine and Dentistry 7.500 12/01/32 1,000,000 1,100,840 Tobacco Settlement Financing Corp., Prerefunded 6.250 06/01/43 1,000,000 1,170,160 Ser. 1A 4.500 06/01/23 2,235,000 2,053,607 New York 5.95% Long Island Power Authority, Ser. A 5.750 04/01/39 2,500,000 2,650,050 Ser. C (D) 5.250 09/01/29 1,475,000 1,555,830 New York City Industrial Development Agency, American Airlines-JFK Airport 7.500 08/01/16 2,000,000 1,811,540 World Trade Center Project, Ser. A 6.250 03/01/15 1,500,000 1,338,780 Page 4 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value New York (continued) New York City Municipal Water Finance Authority, Ser. F (V) 0.150% 06/15/35 400,000 400,000 New York Liberty Development Corp., Goldman Sachs Group, Inc. 5.250 10/01/35 3,500,000 3,407,740 New York State Dormitory Authority, Long Island Jewish Medical Center 5.500 05/01/37 1,000,000 981,790 Port Authority of New York & New Jersey, KICA Partners 6.750 10/01/19 555,000 447,397 North Carolina 1.02% North Carolina Eastern Municipal Power Agency, Ser. A 5.500 01/01/26 1,000,000 1,036,850 Ser. C 6.750 01/01/24 1,000,000 1,129,960 Ohio 3.69% Buckeye Ohio Tobacco Settlement Financing Authority, Ser A-2 5.125 06/01/24 3,905,000 3,502,668 Cleveland Ohio Airport Revenue, Continental Airlines Inc. Project 5.375 09/15/27 1,510,000 1,044,467 Hickory Chase Community Authority, Hickory Chase Project 7.000 12/01/38 1,000,000 651,440 Ohio Air Quality Development Authority, FirstEnergy Solutions Corp., Ser. A 5.750 06/01/33 1,500,000 1,572,225 FirstEnergy Solutions Corp., Ser. C 7.250 11/01/32 1,000,000 1,043,050 Oklahoma 1.78% Oklahoma Municipal Power Authority, Ser. A 6.000 01/01/38 1,685,000 1,804,483 Tulsa Municipal Airport Trust Trustees, American Airlines Project 6.250 06/01/20 1,375,000 1,087,199 AMR Corp., Ser. A 7.750 06/01/35 1,000,000 885,930 Oregon 0.70% Western Generation Agency, Wauna Cogeneration Project, Ser. B 5.000 01/01/14 1,105,000 1,030,136 Ser. B 5.000 01/01/16 500,000 447,600 Pennsylvania 1.98% Allegheny County Hospital Development Authority, West Penn Health Systems, Ser. A 5.000 11/15/28 1,000,000 662,270 Allegheny County Industrial Development Authority, US Steel Corp. 5.500 11/01/16 1,000,000 942,240 Pennsylvania Economic Development Financing Authority, Allegheny Energy Supply Co. 7.000 07/15/39 2,500,000 2,576,925 Puerto Rico 3.27% Puerto Rico Aqueduct & Sewer Authority, Ser. A 6.000 07/01/38 1,000,000 1,004,660 Ser. A Zero 07/01/24 1,500,000 1,280,610 Puerto Rico Electric Power Authority, Ser. TT 5.000 07/01/32 1,250,000 1,192,625 Puerto Rico Sales Tax Financing Authority, Capital Appreciation, Ser. A Zero 08/01/32 2,000,000 1,398,000 Page 5 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Puerto Rico (continued) Ser. A 5.750% 08/01/37 2,000,000 2,050,020 Rhode Island 0.24% Tobacco Settlement Financing Corp., Ser. A 6.000 06/01/23 200,000 200,444 Town of Tiverton, Tax Increment Revenue, Mount Hope Bay Village, Ser. A 6.875 05/01/22 335,000 305,034 South Carolina 0.53% Lancaster County, Edenmoor Improvements District, Ser. A 5.750 12/01/37 985,000 395,202 Tobacco Settlement Revenue Management Authority 5.000 06/01/18 725,000 725,058 Tennessee 2.20% Johnson City Health & Educational Facilities, Mountain States Health Alliance 7.500 07/01/33 1,000,000 1,143,660 Tennessee Energy Acquisition Corp., Ser. C 5.000 02/01/25 3,720,000 3,502,343 Texas 12.00% Bexar County Health Facilities Development Corp., Army Retirement Residence Project 6.300 07/01/32 150,000 170,838 Brazos Harbor Industrial Development Corp., Dow Chemical Project (P) 5.900 05/01/38 1,500,000 1,384,620 Brazos River Authority, TXU Energy Co., Ser. A 7.700 04/01/33 3,500,000 1,718,535 Guadalupe-Blanco River Authority, E.I. Dupont De Nemours Project 6.400 04/01/26 1,000,000 1,000,180 Gulf Coast Industrial Development Authority, Citgo Petroleum Corp. 8.000 04/01/28 2,100,000 2,088,534 Gulf Coast Waste Disposal Authority, International Paper Co., Ser. A 6.100 08/01/24 1,500,000 1,428,030 Harris County Health Facilities Development Corp., Memorial Hermann Healthcare, Ser. B 7.250 12/01/35 1,000,000 1,095,050 Matagorda County Navigation District, Central Power & Light Project, Ser. A 6.300 11/01/29 1,000,000 1,055,450 Metro Health Facilities Development Corp., Wilson N. Jones Memorial Hospital 7.250 01/01/31 1,000,000 870,640 Mission Economic Development Corp., Allied Waste, Inc., Ser. A 5.200 04/01/18 1,500,000 1,429,995 Waste Management Inc. 6.000 08/01/20 975,000 1,012,752 North Texas Tollway Authority, Ser. A 6.250 01/01/39 3,000,000 3,148,860 Ser. F 5.750 01/01/38 4,500,000 4,419,360 Ser. K-2 6.000 01/01/38 1,000,000 1,032,350 Texas Municipal Gas Acquisition & Supply Corp., Ser. D 6.250 12/15/26 3,500,000 3,555,195 Virgin Islands 0.48% Virgin Islands Public Finance Authority, Ser. A 6.750 10/01/37 1,000,000 1,015,330 Page 6 High Yield Municipal Bond Fund Securities owned by the Fund on August 31, 2009 (Unaudited) Maturity State, issuer, description Rate date Par value Value Virginia 1.54% Chesterfield County Economic Development Authority, Virginia Electric & Power Co., Ser. A 5.000% 05/01/23 1,000,000 1,029,300 Washington County Industrial Development Authority, Blue Ridge Medical Corp., Ser. C 7.750 07/01/38 2,000,000 2,221,440 Washington 0.49% Washington Health Care Facilities Authority, Swedish Health Services, Ser. A 6.500 11/15/33 1,000,000 1,030,050 Wyoming 0.82% Sweetwater County, FMC Corp. 5.600 12/01/35 2,000,000 1,740,680 Short-term investments 2.07% (Cost $4,373,000) Repurchase agreements 2.07% Repurchase Agreement with State Street Corp. dated 8-31-09 at 0.07% to be repurchased at $4,373,009 on 9-1-09, collateralized by $4,430,000 Federal Home Loan Bank, 0.930% due 3-30-10 (valued at $4,463,225 including interest) 4,373,000 4,373,000 Total investments (Cost $207,206,547) 101.22% Other assets and liabilities, net (1.22%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Assured Guaranty Corp. 0.93% CIFG Holding Limited 1.53% Financial Security Assurance, Inc. 4.88% National Public Finance Guarantee Insurance Corp. 1.85% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rate as of August 31, 2009.  At August 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $206,975,791. Net unrealized appreciation aggregated $7,283,439 of which $15,123,525 related to appreciated investment securities and $7,840,086 related to depreciated investment securities. Page 7 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below . Certain short-term debt instruments are valued at amortized cost. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Municipal valuations change in response to many factors including tax receipts and budget disbursements of the municipalities, general economic conditions, interest rates, investor perceptions and market liquidity. Fair value measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value . The three-tier hierarchy of inputs and the valuation techniques used are summarized below: Level 1  Exchange traded prices in active markets for identical securities . This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures . Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For the period ended August 31, 2009, all investments for the Fund are Level 2 under the hierarchy discussed above. 8 Repurchase agreements The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement through its custodian, it receives delivery of securities, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the market value is generally at least 102% of the repurchase amount. The Fund will take receipt of all securities underlying the repurchase agreements it has entered into, until such agreements expire. If the seller defaults, the Fund would suffer a loss to the extent that proceeds from the sale of underlying securities were less than the repurchase amount. The Fund may enter into repurchase agreements maturing within seven days with domestic dealers, banks or other financial institutions deemed to be creditworthy by the Adviser. Note 3 Risks and Uncertainties There are a number of risk factors that may play a role in shaping the Funds overall risk profile. For further detail about these risks, see the Funds Prospectus and Statement of Additional Information. 9 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Municipal Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: October 23, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: October 23, 2009
